DETAILED ACTION
An amendment, amending claims 1 and 15, was entered on 2/25/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the Office Action erroneously asserts that Schmidt teaches uniform doping at [0024].  This is not persuasive.  The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art.  MPEP § 2143.01(II).  In this case, Schmidt teaches that a moiety of Si-O-R of a polycarbosilane or polycarbosiloxane is modified with at least one metal (¶ 0024).   A person of ordinary skill in the art would have understood this disclosure to mean that each Si-O-R moiety in the compound is modified with at least one metal.  This constitutes uniform doping of the compound.
Applicant argues that Schmidt only defines aluminum as preloaded and does not teach that multiple metal species are preloaded.  This is not persuasive.  Schmidt teaches that multiple metal species are preloaded (see, e.g., ¶¶ 0034-0038).
Applicant further argues that there is no mention in Stowell of doped oxycarbides and that one of ordinary skill in the art would not agree that the protective coating of Stowell is the same.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Stowell is relied upon for teaching the protective layer formed on the thermal barrier coating and is not relied upon for teaching the thermal barrier coating (which includes the oxycarbide).
Applicant also argues that Stowell teaches CMAS reacting with the protective coating and that this distinguishes the claims from Stowell.  This is not persuasive.  There is nothing in the claims which 
Applicant argues that, because there is no mention of CMAS in Eaton, one of ordinary skill in the art would not have looked to Eaton when confronted with the problem presented.  This is not persuasive.  Eaton explicitly teaches forming a protective coating on the same type of substrate (i.e. a turbine component) and one of ordinary skill in the art would have been motivated to consider the disclosure of Eaton when faced with the problem of protecting a turbine component.  Nothing in the claims limits the type of protective coatings to ones which protect from issues with CMAS.  Instead, the claims recite that the protective coating instead protects against recession of silicon when exposed to water vapor or steam.  This prevention of silicon recession is explicitly contemplated by Eaton (see, e.g., ¶ 0003).
Applicant argues that the only way to arrive at the claimed invention from the cited art is to use impermissible hindsight.  This is not persuasive.  The office action has articulated motivation for each combination presented without the use of impermissible hindsight.
Applicant argues that the office action chooses bits and pieces from the prior art that favor the combination the examiner wishes to make and fails to consider each reference as a whole.  This is not persuasive.  Each combination of references cited in the rejection is supported by an explanation of the motivation one of ordinary skill in the art would have had in making the combinations.  This satisfies the requirements for establishing a prima facie case of obviousness and does not constitute impermissible hindsight.  See, e.g., MPEP § 2142.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0184142) in light of Olson et al. (US 2004/0055671).
Claims 1, 4-6 and 9-14:  Schmidt teaches a process of preparing a coating used to form an environmental barrier coating (Abst.; ¶¶ 0024-0026); comprising the steps of: preparing an silicon oxycarbide precursor; modifying the precursor by loading a plurality of metal cations, such as aluminum, boron and a rare earth metal into the precursor prior to exposure to external phases (¶¶ 0024-0026, 0034-0038); and pyrolyzing the coating (¶¶ 0046-0048) to form a ceramic coating which provides protection to an underlying part from the environment (i.e. claimed environmental barrier coating) (¶¶ 0003, 0025, 0046).  Schmidt further teaches that doping with the metal cations forms a Si-O-M moiety throughout the precursor (this implicitly means that doping is uniform) (¶ 0024).
Schmidt also teaches that one of the predetermined cations is aluminum (¶¶ 0026, 0034).  It is inherent that aluminum has the property of providing an interaction with a companion oxide phase and an external CMAS phase because aluminum is disclosed to be one of the cation which has this property (see, e.g., ¶ 0032 of applicant’s specification).
Schmidt teaches that one of the multiple metal species is boron (¶ 0034).  Schmidt also teaches that another of the multiple metal species is a rare earth metal (¶ 0038) and that any glass forming metal species is suitable (¶ 0034).  Schmidt, however, fails to expressly teach that the other metal species is cerium.  Olson explains that cerium is a rare earth metal species which is glass forming (¶ 0060).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected cerium as the glass forming rare earth metal in the process of Schmidt with the predictable expectation of success.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Olson in light of Stowell et al. (US 6,465,090).
Claims 15-17:  Schmidt as modified by Olson, as discussed above, teaches all the limitations of claim 15 except Schmidt fails to teach that a protective layer is deposited on the thermal barrier layer.  Stowell teaches a process of protecting a turbine component with a thermal barrier coating (Abst.) and further teaches that a protective topcoat is applied on the thermal barrier coating to provide a barrier to erosion of the thermal barrier coating (Abst.; 4:4-11), the protective topcoat being formed of binary oxides, such as mullite, or other silicates (4:11-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a protective topcoat on the thermal barrier layer, as taught by Stowell, in the process of Schmidt in order to have protected the thermal barrier coating from erosion.  
With respect to the limitation that the protective coating is configured to resist recession of Si-containing volatile species, Stowell teaches a protective layer having the same composition as that which applicant discloses to have this characteristic.  Therefore, this characteristic is considered inherent in the cited art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Olson and Stowell in light of Eaton et al. (US 2006/0110609).
Claim 18:  Stowell teaches that the protective topcoat is, e.g., mullite, but fails to teach one of the cited compositions of claim 18.  Eaton teaches a process of forming a protective topcoat on a turbine component (Abst.; ¶ 0002) and explains that rare earth aluminosilicates and alkaline earth aluminosilicates can be selected in place of mullite as the protective material (¶ 0034).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected rare earth aluminosilicates or alkaline earth aluminosilicates in place of mullite as the protective material for the protective top coating with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712